         Case 4:20-cv-00760-JSW Document 23 Filed 10/23/20 Page 1 of 3




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 1990 North California Blvd., Suite 940
   Walnut Creek, CA 94596
 3 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 4 E-mail: ltfisher@bursor.com

 5 HEDIN HALL LLP
   Frank S. Hedin (State Bar No. 291289)
 6 1395 Brickell Avenue, Suite 1140
   Miami, FL 33131
 7 Telephone: (305) 357-2107
   Facsimile: (305) 200-8801
 8 E-Mail: fhedin@hedinhall.com

 9
     Attorneys for Plaintiff
10

11                                UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13

14 JENNIFER CARRERA, individually and on               Case No. 4:20-cv-00760-JSW
   behalf of all others similarly situated,
15
                                         Plaintiffs,   STIPULATION OF DISMISSAL WITH
16                                                     PREJUDICE
          v.
17
   RESIDENT HOME LLC and DREAMCLOUD
18 BRAND LLC,

19                                     Defendants.
20

21

22

23

24

25

26

27

28 STIPULATION OF DISMISSAL WITH PREJUDICE
     CASE NO. 4:20-CV-00760-JSW
         Case 4:20-cv-00760-JSW Document 23 Filed 10/23/20 Page 2 of 3




 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Jennifer Carrera

 2   (“Plaintiff”) and Defendants Resident Home LLC and DreamCloud Brand LLC (“Defendants”)

 3   (together, the “Parties”), by and through their respective counsel of record, stipulate to dismissal

 4   with prejudice of Plaintiff’s claims. The Parties agree to bear their own fees and costs.

 5

 6   Dated: October 23, 2020                               JENNIFER CARRERA, individually and on
                                                           behalf of all others similarly situated
 7
                                                           By: /s/ L. Timothy Fisher
 8                                                                 L. Timothy Fisher

 9                                                         L. Timothy Fisher (SBN 191626)
                                                           ltfisher@bursor.com
10                                                         BURSOR & FISHER, P.A.
                                                           1990 North California Blvd., Suite 940
11                                                         Walnut Creek, CA 94596
                                                           Tel: 923.300.4455
12                                                         Fax: 925.407.2700

13                                                         Frank S. Hedin (SBN 21289)
                                                           fhedin@hedinhall.com
14                                                         HEDIN HALL LLP
                                                           1395 Brickell Avenue, Suite 1140
15                                                         Miami, FL 33131
                                                           Tel: 305-357-2107
16                                                         Fax: 305-200-8801

17                                                         Counsel for Plaintiff

18   Dated: October 23, 2020                               RESIDENT HOME LLC and
                                                           DREAMCLOUD BRAND LLC,
19
                                                           By: /s/ Tyler G. Newby
20                                                                 Tyler G. Newby
21                                                         Tyler G. Newby (SBN 205709)
                                                           tnewby@fenwick.com
22                                                         FENWICK & WEST LLP
                                                           555 California Street, 12th Floor
23                                                         San Francisco, California 94104
                                                           Telephone: 415.875.2300
24                                                         Facsimile: 415.281.1350
25                                                         Attorneys for Defendants
26

27

28
     STIPULATION OF DISMISSAL WITH PREJUDICE                                                                1
     CASE NO. 4:20-CV-00760-JSW
         Case 4:20-cv-00760-JSW Document 23 Filed 10/23/20 Page 3 of 3




 1                                     SIGNATURE ATTESTATION
 2          I attest that concurrence in the filing of this document has been obtained from each of the
 3   other Signatories, which shall serve in lieu of their signatures on the document.
 4   Dated: October 23, 2020                              By: /s/ L. Timothy Fisher
                                                                  L. Timothy Fisher
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL WITH PREJUDICE                                                              2
     CASE NO. 4:20-CV-00760-JSW
